DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

	Information Disclosure Statement
The document labelled “INFORMATION DISCLOSURE STATEMENT” filed 3 January 2020 and addressed to the Commissioner for Patents and Supplemental Information Disclosure Statements filed 10 September 2020 and 8 February 2021 fail to comply with 37 CFR 1.98(2)(ii) which requires a legible copy of the publication or that portion which caused it to be listed.  While copies of U.S. Patents and Published Applications are not required to be provided, office actions associated with U.S. Patents are still required to be provided.
The other Information Disclosure Statement filed 3 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10 September 2020 and 8 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  it includes two copies of the phrase “the protected memory region requiring a secret value derived from a key and a write counter to write to the protected memory region”.  Appropriate correction is required.
Claims 5, 6, 12, 13, 19, and 20 are objected to because of the following informalities: “and” is missing at the end of lines 8, 15, 19, 25, 8, and 15 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a machine-readable medium”.  Paragraph 00123 provides examples of a machine-readable medium including centralized database and distributed database.  However, a database is not a process, machine, manufacture, or composition of matter.  Therefore, claims 15-21 include at least one non-statutory embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0236031) in view of PCI-SIG ("PCI Express® Base Specification").
Kim is prior art to the present application under 35 U.S.C. 102(a)(1).  The claims of this application are not supported by the provisional applications to which this application claims priority and therefore has an effective filing date of 29 June 2018.  Kim is supported by its Korean application and therefore has an effective filing date of 31 January 2018.
In regards to claims 1, 8, and 15, Kim teaches a memory device comprising:
a non-volatile memory array (“The memory device 100 may include a memory cell array (not illustrated) including a plurality of memory cells which store data. In an embodiment, examples of the memory device 100 may include … a NAND flash memory, a vertical NAND flash memory, a NOR flash memory device, a resistive RAM (RRAM), a phase-change memory (PRAM), a magnetoresistive RAM (MRAM), a ferroelectric RAM (FRAM), or a spin transfer torque RAM (STT-RAM).”, paragraph 0037);
a memory controller (memory controller 200, figure 1) configured to perform the operations comprising:
receiving, over a host interface from a host, an access request (“The memory controller 200 may control the operation of the memory device 100 in response to a request received from a host 300 or regardless of the request received from the host 300.”, paragraph 0044) for a protected memory region of the non-volatile memory array (“The replay protected memory block ( RPMB) 160 may be an area in the memory device 100.”, paragraph 0041), the protected memory region requiring a secret value derived from a key (“In an embodiment, the authentication key may allow a read operation and a write operation on the RPMB 160 using a message authentication code (MAC).”, paragraph 0049) and a write counter to write to the protected memory region (“In detail, when the MAC included in the write request from the host 300 matches the calculated MAC, the storage device 50 may compare a write counter value included in the write request with a write counter value stored in the write counter 162. When the write counter values are identical to each other, the write request from the host 300 may be determined to be authenticated.”, paragraph 0066);
the protected memory region requiring a secret value derived from a key (“In an embodiment, the authentication key may allow a read operation and a write operation on the RPMB 160 using a message authentication code (MAC).”, paragraph 0049) and a write counter to write to the protected memory region (“In detail, when the MAC included in the write request from the host 300 matches the calculated MAC, the storage device 50 may compare a write counter value included in the write request with a write counter value stored in the write counter 
accessing the protected region of the non-volatile memory array (“When the calculated MAC matches a MAC included in the write request from the host 300, the storage device 50 may store the data in the RPMB 160.”, paragraph 0065); and
placing the result of the protected region access in the result register (“The RPMB access controller 210 may receive read and write requests for the RPMB 160 from the host 300, and may store the results of processing of such read and write requests in the result register 203.”, paragraph 0059).
Kim fails to teach the request including an identifier of a source of the request; and
setting a portion of a result register to the identifier of the source.
PCI-SIG teaches the request including an identifier of a source of the request (“All Message Requests include the following fields in addition to the common header fields (see Figure 2-24): ○ Requester ID[15:0] and Tag[7:0], forming the Transaction ID.”, page 94, lines 16-18); and
setting a portion of a result register to the identifier of the source (“ Completions route by ID, and use a 3 DW header. ○ Note that the routing ID fields correspond directly to the Requester ID supplied with 10 the corresponding Request.”, page 115, lines 9-11)
in order to route the response (page 115, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with PCI-SIG to include the request including an identifier of a source of the request; and
setting a portion of a result register to the identifier of the source
in order to route the response (id.).
In regards to claims 2, 9, and 16, Kim further teaches that the protected memory region is a Replay Protected Memory Block (RPMB) (“The replay protected memory block (RPMB) 160 may be an area in the memory device 100.”, paragraph 0041).
In regards to claims 3, 10, and 17, Kim further teaches that the result register comprises a write counter status and an operation status (See Fig. 5).
In regards to claims 4, 11, and 18, Kim further teaches that the write counter status is placed in a first region of the result register and the operation status is placed in a second region of the result register (See Fig. 5).  PCI-SIG further teaches that the identifier of the source is placed in a third region of the result register (See Fig. 2-34, page 116).
In regards to claims 5, 12, and 19, Kim further teaches that the memory controller is further configured to perform the operations of receiving, over the host interface from the host, a second access request (“The memory controller 200 may control the operation of the memory device 100 in response to a request received from a host 300 or regardless of the request received from the host 300.”, paragraph 0044) for the replay protected memory block (RPMB) region (“The replay protected memory block ( RPMB) 160 may be an area in the memory device 100.”, paragraph 0041);
accessing the protected region of the non-volatile memory array (“When the calculated MAC matches a MAC included in the write request from the host 300, the storage device 50 may store the data in the RPMB 160.”, paragraph 0065);
placing the result of the protected region access in the result register (“The RPMB access controller 210 may receive read and write requests for the RPMB 160 from the host 300, and may store the results of processing of such read and write requests in the result register 203.”, paragraph 0059).
PCI-SIG further teaches that the request is from a second source on the host (“ The Requester ID is a 16-bit value that is unique for every PCI Express Function within a Hierarchy.”, page 82, lines 31-32), the request from a second source having a second identifier of the second source (“All Message Requests include the following fields in addition to the common header fields (see Figure 2-24): ○ Requester ID[15:0] and Tag[7:0], forming the Transaction ID.”, page 94, lines 16-18); and
setting the portion of the result register to the second identifier (“ Completions route by ID, and use a 3 DW header. ○ Note that the routing ID fields correspond directly to the Requester ID supplied with 10 the corresponding Request.”, page 115, lines 9-11).
In regards to claims 7, 14, and 21, Kim further teaches that the portion of the result register is a response message type register of the result register (“Data indicating the operation results for the RPMB 160 may have a length of 2 bytes.”, paragraph 0083).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0236031) in view of PCI-SIG ("PCI Express® Base Specification") and OpenPOWER Foundation (“OpenPOWER I/O Design Architecture”).
In regards to claim 6, Kim further teaches the memory controller is further configured to perform the operations of receiving an access request from the source subsequent to the setting of the portion of the result register to the second identifier (“The memory controller 200 may control the operation of the memory device 100 in response to a request received from a host 300 or regardless of the request received from the host 300.”, paragraph 0044);
providing the contents of the result register with the second identifier to the source (“The RPMB access controller 201 may output values stored in the result register 203 as a response to the read and write requests for the RPMB 160 from the host 300.”, paragraph 0059).
Kim in view of PCI-SIG fails to teach the source performing error handling in response to detecting that the result register contains the second identifier.  OpenPOWER Foundation teaches the source performing error handling (“When accessing the RTT, if the RTE is all ones, an invalid RID has been received. The hardware must set the appropriate error bit in the PHB, store the RID information, and interrupt the firmware for processing of the error.”, page 11, section i) in response to detecting that the result register contains the second identifier (“For invalid RIDs (that is, ones that are not configured in the PCIe hierarchy), set the RTE to all ones.”, page 11, section e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with PCI-SIG and 
In regards to claims 13 and 20, Kim further teaches receiving a result request from the source subsequent to the setting of the portion of the result register to the second identifier (“The memory controller 200 may control the operation of the memory device 100 in response to a request received from a host 300 or regardless of the request received from the host 300.”, paragraph 0044); and
providing the contents of the result register with the second identifier to the source (“The RPMB access controller 201 may output values stored in the result register 203 as a response to the read and write requests for the RPMB 160 from the host 300.”, paragraph 0059).
Kim in view of PCI-SIG fails to teach the source performing error handling in response to detecting that the result register contains the second identifier.  OpenPOWER Foundation teaches the source performing error handling (“When accessing the RTT, if the RTE is all ones, an invalid RID has been received. The hardware must set the appropriate error bit in the PHB, store the RID information, and interrupt the firmware for processing of the error.”, page 11, section i) in response to detecting that the result register contains the second identifier (“For invalid RIDs (that is, ones that are not configured in the PCIe hierarchy), set the RTE to all ones.”, page 11, section e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with PCI-SIG and OpenPOWER Foundation to include the source performing error handling in response .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2019/0258581) teaches storing the result of a request for the RPMB in the result register.  JEDEC (“Universal Flash Storage (UFS)”) teaches the standard replay protected memory block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        12 April 2021